Case 0:21-cv-61065-RKA Document 29 Entered on FLSD Docket 08/16/2021 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 21-61065-CIV-ALTMAN/Hunt

  MICHEL RIVERA,

          Plaintiff,
  v.

  MRS BPO, LLC,

        Defendant.
  ________________________________/

                                                  ORDER

          The Federal Rules provide that, when “actions before the court involve a common question

  of law or fact, the court may . . . consolidate the actions.” FED. R. CIV. P. 42(a). Accordingly, the Court

  hereby ORDERS AND ADJDUGES as follows:

          1. Case Numbers 21-cv-61405-RKA, 21-cv-61570-RKA, 21-cv-61543-RKA, 21-cv-22861-

               RKA, and 21-cv-22862-RKA are hereby CONSOLIDATED into Case Number 21-cv-

               61065-RKA.

          2. Case Numbers 21-cv-61405-RKA, 21-cv-61570-RKA, 21-cv-61543-RKA, 21-cv-22861-

               RKA, and 21-cv-22862-RKA shall be administratively CLOSED. All future filings shall

               be made under Rivera v. MRS BPO, LLC, 21-cv-61065-RKA.

          3. Any pending motions in Case Numbers 21-cv-61405-RKA, 21-cv-61570-RKA, 21-cv-

               61543-RKA, 21-cv-22861-RKA, and 21-cv-22862-RKA are DENIED AS MOOT.

          4. By August 30, 2021, the Plaintiffs shall file a single, combined complaint, which will

               govern this case.

          5. This Order is without prejudice to any party filing a future motion for separate trials under

               FED. R. CIV. P. 42(b).

          6. The Clerk shall docket this Order in the following cases:
Case 0:21-cv-61065-RKA Document 29 Entered on FLSD Docket 08/16/2021 Page 2 of 2



               a. Rivera v. MRS BPO, LLC, 21-cv-61065-RKA.

               b. Etienne v. MRS BPO, LLC, 21-cv-61405-RKA.

               c. Ramlochan v. MRS BPO, LLC, 21-cv-61570-RKA.

               d. Israr v. MRS BPO, LLC, 21-cv-61543-RKA.

               e. Araujo v. MRS BPO, LLC, 21-cv-22861-RKA.

               f. Guasto v. MRS BPO, LLC, 21-cv-22862-RKA.

        DONE AND ORDERED in Fort Lauderdale, Florida this 16th day of August 2021.




                                                 _________________________________
                                                 ROY K. ALTMAN
                                                 UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                             2
